                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:21-CV-177-MOC-DCK

 ANDRE ANTONIO DAVIS,                                )
                                                     )
                         Plaintiff,                  )
                                                     )
     v.                                              )       ORDER
                                                     )
 MICROSOFT CORPORATION,                              )
 BLACKROCK FUND ADVISORS, and                        )
 VANGUARD GROUP, INC.,                               )
                                                     )
                         Defendants.                 )
                                                     )

          THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion to Compel”

(Document No. 31); “Stipulation And Order To Amend Amended Complaint” (Document No.

33) “Motion To Compel First Appearance” (Document No. 34); and “Stipulation And Order…”

(Document No. 35); all filed on August 26, 2021. These motions have been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motions, the record, and applicable authority, the

undersigned will deny the motions.

                                         BACKGROUND

          As an initial matter, the undersigned observes that pro se Plaintiff Andre Antonio Davis

(“Plaintiff” or “Davis”) has filed at least sixteen (16) lawsuits in this Court in the past eleven (11)

months. It appears that half these cases have already been dismissed by the Court because they

were “frivolous” and/or “severely deficient,” or voluntarily dismissed by Mr. Davis instead of

paying the Court’s filing fee.




      Case 3:21-cv-00177-MOC-DCK Document 40 Filed 08/31/21 Page 1 of 4
       The instant motions also appear to be “frivolous” and/or “severely deficient.”           See

(Document Nos. 31, 33, 34, 35). None of these filings comply with this Court’s requirements

under the Local Rules for motions. See LCvR 7.1. Moreover, the motions lack any legal argument

or support. In several instances, even liberally construing the pro se Plaintiff’s filing, it is

impossible to discern what relief he seeks. For example, Plaintiff has captioned one filing as a

“Motion To Compel First Appearance,” but the “motion” only contains one sentence – “My name

is Andre Antonio Davis an is represented Pro Se” – and a signature line. See (Document No. 34).

       The Court will respectfully decline to grant any of the instant motions. Plaintiff is advised

that his filings must comply with the Federal Rules of Civil Procedure and the Local Rules of this

Court, even if he is appearing without representation.

       The undersigned will briefly address what appears to be Plaintiff’s request for leave to file

a Second Amended Complaint. See (Document No. 33).

                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

               (2) Other Amendments. In all other cases, a party may amend its
               pleading only with the opposing party’s written consent or the
               court's leave. The court should freely give leave when justice so
               requires.

Fed.R.Civ.P. 15(a)(2).

       Under Rule 15, a “motion to amend should be denied only where it would be prejudicial,

there has been bad faith, or the amendment would be futile.” Nourison Rug Corporation v.

                                                 2

      Case 3:21-cv-00177-MOC-DCK Document 40 Filed 08/31/21 Page 2 of 4
Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (citing HCMF Corp. v. Allen, 238 F.3d 273, 276-77

(4th Cir. 2001)); see also, Foman v. Davis, 371 U.S. 178, 182 (1962). However, “the grant or

denial of an opportunity to amend is within the discretion of the District Court.” Pittston Co. v.

U.S., 199 F.3d 694, 705 (4th Cir. 1999) (quoting Foman, 371 U.S. at 182).

                                         DISCUSSION

       In this case, Plaintiff has already amended his complaint once, and there is no indication

that Defendants consent to further amendment. See (Document No. 6). Notably, “Defendant

Microsoft Corporation’s Motion To Dismiss Amended Complaint” (Document No. 11) was filed

on August 6, 2021; and Plaintiff has filed a response in opposition (Document No. 36). As such,

Defendant Microsoft’s motion to dismiss will soon be ripe for review by the Honorable Max O.

Cogburn, Jr.

       In addition, the undersigned notes that Plaintiff’s motion to amend provides little, if any,

explanation for why he seeks to amend or any legal authority to support further amendment. See

(Document No. 33). After careful consideration, and without more information from Plaintiff, the

undersigned finds that allowing a Second Amended Complaint is likely futile and prejudicial to

Defendant Microsoft.

       IT IS, THEREFORE, ORDERED that the “Motion to Compel” (Document No. 31) is

DENIED.

       IT IS FURTHER ORDERED that the “Stipulation And Order To Amend Amended

Complaint” (Document No. 33) is DENIED.

       IT IS FURTHER ORDERED that the “Motion To Compel First Appearance” (Document

No. 34) is DENIED.




                                                3

      Case 3:21-cv-00177-MOC-DCK Document 40 Filed 08/31/21 Page 3 of 4
     IT IS FURTHER ORDERED that the “Stipulation And Order…” (Document No. 35) is

DENIED.

     SO ORDERED.


                             Signed: August 31, 2021




                                         4

    Case 3:21-cv-00177-MOC-DCK Document 40 Filed 08/31/21 Page 4 of 4
